DETAILED ACTION
This office action is in response to communication filed on 02/04/2021. Claims 1 – 18 are pending on this application.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Yamaki et al. Pub. No. 2010/0295716.
Fig. 2 of Yamaki et al. discloses  an analog-to-digital conversion system (80), comprising: an analog-to-digital converter (1) configured to convert an analog input signal (Analog Signal)  into an equivalent digital input signal (output digital signal of 1); 5a first filtering path (3) configured to filter the equivalent digital input signa (output of 1) to generate a first filtered digital signa (output of 3),; a second filtering path  (4) configured to filter the equivalent digital input signal (output of 1) to generate a second filtered digital signal (output of 4), wherein the second filtering path comprises a 10frequency-selective filter (400 MHZ); and a mixer (7) configured to either: (i) select (Selector) between the first filtered digital signal (output of 3)  and the second filtered digital signal (output of 4)  in order to generate an output digital signal (A/D output); or (ii) combine selected proportions of each of the first filtered digital signal and the second filtered digital signal in order to generate the output digital signal.
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach wherein the first filtering path comprises a zero-overshoot monotonic step response filter.
With respect to claim 7, in addition to other elements in the claim, prior art considered individual or combination does not teach wherein the first filtering path comprises a zero-overshoot 5monotonic step response filter. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/17/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845